JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
*810ORDERED AND ADJUDGED that the district court’s order, filed April 6, 2015, be affirmed. The district court did not abuse its discretion in denying appellant’s Rule 60(b) motion. See Armenian Assembly of America, Inc. v. Cafesjian, 758 F.3d 265, 283 (D.C.Cir.2014) (citation omitted). Appellant failed to make the requisite showing under Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), to demonstrate entitlement to monetary damages for an allegedly unlawful conviction—in 2013, his conviction and sentence were affirmed, and his 28 U.S.C. § 2255 motion was denied. Appellant failed to demonstrate any other basis for relief under Rule 60(b).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.